People, ex rel. Rosenthal v Commissioner of Dept. of Corrections (2014 NY Slip Op 07005)
People, ex rel. Rosenthal v Commissioner of Dept. of Corrections
2014 NY Slip Op 07005
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2014-09125

[*1]The People of the State of New York, ex rel. Louis R. Rosenthal, on behalf of Lucas Hanahoe, petitioner, 
vCommissioner of Department of Corrections, City of New York, respondent. Louis R. Rosenthal, Brooklyn, N.Y., petitioner pro se.
Kenneth R. Thompson, District Attorney, Brooklyn, N.Y. (Jennifer Nasar of counsel), for respondent.
DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set bail upon Kings County Indictment No. 5538/14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court
October 15, 2014